McBRIDE, C. J.
On the third day of April, 1923, the defendant was convicted, upon his plea of guilty, of the crime of rape and sentenced to the penitentiary for a period not to exceed five years. Later he applied to the court to set aside his plea of guilty and allow him to enter a plea of not guilty on the ground that he had been informed by the district attorney that if he should plead guilty the district attorney would recommend his parole, and that he entered the plea of guilty upon the faith of that recommendation and the belief that he would be immediately paroled. The making of these representations was denied by the district attorney’s office, and the court, after considering all the facts in the case, declined to set aside the plea of guilty. Defendant served notice of appeal from the order of the court sentencing him to the penitentiary and also from the order of the court refusing to set aside the conviction; and after various extensions of time for filing the transcript and other papers necessary to perfect his appeal finally, on January 25, 1924, an appeal was filed, together with an order for stay of proceedings made by the circuit judge, since which time defendant has taken no further steps.
The district attorney, on the twentieth day of April, 1924, filed a motion to dismiss the appeal, setting forth the fact that the defendant has not filed *306any brief in the matter, which motion was duly served upon defendant’s attorneys on the twenty-eighth day of April, 1924, but no showing has been made against the motion, nor upon examination of the transcript does it appear probable that any showing could be made.
The appeal is therefore dismissed as an abandoned appeal, and the judgment affirmed and the cause remanded to the Circuit Court, with directions to see that its judgment in the matter is carried out.
Appeal Dismissed.